Citation Nr: 1002905	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-15 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for multiple periauricular 
cysts with residual scars, currently evaluated as 30 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jared Haynie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1987 to April 
1993.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2008, a hearing was held before a decision review 
officer at the RO in San Juan, Puerto Rico.  The transcript 
of the hearing is in the claims folder.


FINDINGS OF FACT

The Veteran has two service-connected scars-one each in the 
left and right periauricular areas of his face; in aggregate, 
the scars total at least one-quarter inch (0.6 cm.) in width; 
the surface contour of the scars is depressed; and the scars 
adhere to the underlying tissue.  The scars do not have 
visible or palpable tissue loss; the scars do not total at 
least five inches (13 cm.) in length; and the total surface 
area of the scars does not cover at least six square inches 
(39 sq. cm.).


CONCLUSION OF LAW

The criteria for a disability rating in excess of 30 percent, 
for multiple periauricular cysts with residual scars, have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118, Diagnostic Code (DC) 7800 (2009); 38 C.F.R. § 4.118, 
DC 7800 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran contends that his service-connected multiple 
periauricular cysts with residual scars are more disabling 
than currently evaluated.  Initially, it is noted that VA has 
a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a May 
2007 letter, VA informed the Veteran of the evidence VA had 
received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  In the 
same letter, VA explained how disability evaluations and 
effective dates are assigned.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(holding that when the Board addresses a question that has 
not been addressed first by the RO, it must consider whether 
the claimant was given adequate notice, and if not, whether 
the claimant was prejudiced thereby).

In this case, the RO obtained the Veteran's service treatment 
records and VA treatment records.  The Veteran did not 
indicate the existence of any pertinent private treatment 
records.

In June 2007, the Veteran underwent a VA examination to 
evaluate his scars.  VA-provided medical examinations must be 
legally "adequate."  Barr v. Nicholson, 21 Vet. App. 303, 
311-12 (2007).  To that end, examinations must be both 
"thorough and contemporaneous."  Caluza v. Brown, 7 Vet. 
App. 498, 505-506 (1995); accord Palczewski v. Nicholson, 21 
Vet. App. 174, 181 (2007).  A thorough examination "must 
support its conclusion with an analysis that the Board can 
consider and weigh against contrary opinions."  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  In other words, it 
must provide "sufficient detail" to enable the Board to 
make a "fully informed evaluation."  Id.

The Veteran does not allege that his VA examination was 
inadequate, and the Board finds that it was thorough and 
contemporaneous.  The examiner reviewed and discussed the 
Veteran's pertinent medical history, and made thorough and 
detailed notes of the Veteran's scars.  Accordingly, the 
examination was adequate.

In short, the Board finds that VA has fulfilled its duty to 
assist in every respect.


II.  Increased Rating

The Veteran contends he is entitled to an increased rating 
for his service-connected multiple periauricular cysts with 
residual scars.

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves the doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

When assigning a disability rating, VA is obligated to 
consider whether a veteran is entitled to "staged" ratings 
(separate ratings assigned for separate time periods).  Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007) (staged ratings 
for increased-rating claims).

When VA grants a claim for an increased rating, it may assign 
an effective date up to one year before the date the 
claimant's application for increase was received, provided it 
is factually ascertainable that an increase in disability 
occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); 
Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) (relevant 
temporal focus for adjudicating an increased-rating claim is 
the time period one year before the claim was filed until VA 
makes a final decision on the claim).  Here, the applicable 
relevant time period begins May 15, 2006 (one year before the 
Veteran filed his claim for increased rating), and continues 
to the present time.

In a January 1994 rating decision, the RO established service 
connection for multiple periauricular cysts with residual 
scars, and assigned a noncompensable evaluation.  In a 
February 2006 rating decision, the RO increased the rating to 
30 percent disabling.  The 30 percent rating has been in 
effect continuously since that time.

The RO rated the Veteran's multiple periauricular cysts with 
residual scars under Diagnostic Code (DC) 7800, which 
pertains to scars or other disfigurement of the head, face, 
or neck.  38 C.F.R. § 4.118, DC 7800.  The criteria for 
rating scars were revised, effective October 23, 2008.  73 
Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 
4.118, DCs 7800-05).  

VA's Office of General Counsel (OGC) has indicated that in 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Federal Circuit overruled Karnas v. Derwinski, 1 Vet. App. 
308 (1991), to the extent that it conflicts with the 
precedents of the United States Supreme Court (Supreme Court) 
and the Federal Circuit.  Specifically, Karnas is 
inconsistent insofar as it provides that, when a statute or 
regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise. See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  Accordingly, the rule adopted in Karnas no 
longer applies in determining whether a new statute or 
regulation applies to a pending claim.

OGC had previously determined that the amended rating 
criteria, if favorable to the claim, can be applied only for 
periods from and after the effective date of the regulatory 
change.  See VAOPGCPREC 3-2000.  What remains unclear, 
however, is whether the "old" criteria can be applied 
prospectively.  OGC seems to indicate in its VAOPGCPREC 7-
2003 opinion, that VA is no longer obligated to apply 
superseded rating schedule provisions prospectively for the 
period subsequent to the issuance of the revised rating 
criteria.  This opinion, however, is not entirely clear. 
Given the lack of direct guidance on this issue, the Board, 
in giving the Veteran all due consideration, will consider 
applying the old criteria prospectively.

Here, because the Veteran's claim was pending before October 
23, 2008, the Board will evaluate the claim under whichever 
criteria (pre-revision or post-revision) are more favorable 
to his claim, taking into consideration the above discussion.

Under DC 7800, a 30 percent rating is warranted where there 
is disfigurement of the head, face, or neck, with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips); or, where there are two or three characteristics of 
disfigurement.  A 50 percent rating is warranted where there 
is disfigurement or scarring with visible or palpable tissue 
loss and  either gross distortion or asymmetry of two 
features or paired set of features (nose, chin, forehead, 
eyes, eyelids, ears (auricles), cheeks, lips); or, where 
there are four or five characteristics of disfigurement.  38 
C.F.R. § 4.118, DC 7800 (2007).

The eight characteristics of disfigurement are: scar 5 or 
more inches (13 or more cm.) in length; scar at least one-
quarter inch (0.6 cm.) at widest part; surface contour of 
scar elevated or depressed on palpation; scar adherent to 
underlying tissue; skin hypo- or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture 
abnormal (irregular, atrophic, shiny, scaly, etc.) in an area 
exceeding six square inches (39 sq. cm.); underlying soft 
tissue missing in an area exceeding six square inches (39 sq. 
cm.); skin indurated and inflexible in an area exceeding six 
square inches (39 sq. cm.).  38 C.F.R. § 4.118, DC 7800, Note 
1 (2007).

Under the criteria effective as of October 23, 2008, a 
characteristic of disfigurement may be caused by one scar or 
by multiple scars, and need not be caused by a single scar in 
order to assign a particular evaluation.  38 C.F.R. § 4.118, 
DC 7800, Note 5 (2009).

DCs 7803 and 7804 are also used to evaluate scars of the 
head, face, or neck, but they are not for consideration here 
because they do not provide for evaluations that are in 
excess of 30 percent.

Turning to the relevant evidence of record, the record shows 
that the Veteran underwent a VA examination in June 2007.  
Physical examination showed that the Veteran had three scars 
on his back.  Those scars are not at issue here (because they 
have not been service-connected).

There were two scars in the periauricular area of the face 
(near the ears).  The larger scar was in the right 
periauricular area.  It measured 5 cm. in length, 0.5 cm. in 
width.  There was adherence to underlying tissue and 
depression of scar.  The texture of the entire scar was not 
normal, although it was the same color as the normal skin.  
Two of the five centimeters of the scar had induration or 
inflexibility.  There was no tenderness on palpation; no 
resulting limitation of motion or loss of function; no 
underlying soft tissue damage; no skin ulceration or 
breakdown over scar; no underlying tissue loss; no elevation 
of scar; and no disfigurement of the head, face, or neck.

The other scar was in the left periauricular area.  It 
measured 3 cm. in length, 0.5 cm. in width.  There was 
adherence to underlying tissue and depression of scar.  The 
texture of the scar was not normal, although it was the same 
color as the normal skin.  One of the three centimeters of 
the scar had induration or inflexibility.  There was no 
tenderness on palpation; no resulting limitation of motion or 
loss of function; no underlying soft tissue damage; no skin 
ulceration or breakdown over scar; no underlying tissue loss; 
no elevation of scar; and no disfigurement of the head, face, 
or neck.

After reviewing the evidence, the Board finds that the 
Veteran's service-connected disability does not warrant more 
than a 30 percent evaluation.  As discussed above, a 50 
percent rating is not warranted unless there is disfigurement 
or scarring (1) with visible or palpable tissue loss and (2) 
either gross distortion or asymmetry of two features or 
paired set of features; or, where there are four or five 
characteristics of disfigurement.  38 C.F.R. § 4.118, DC 7800 
(2007).

The evidence does not support a 50 percent rating under 
either prong.  First, because the Veteran's scars do not have 
visible or palpable tissue loss, he cannot prevail on the 
first prong.  Similarly, the second available avenue for 
granting a 50 percent rating (namely, four or five 
characteristics of disfigurement) is not supported by the 
evidence.  The Veteran's service-connected scars show only 
three of the eight characteristics of disfigurement: (1) in 
aggregate, his scars total at least one-quarter inch (0.6 
cm.) in width; (2) the surface contour of his scars is 
depressed; and (3) his scars adhere to the underlying tissue.  
His scars do not total at least five inches (13 cm.) in 
length, and the total surface area of his scars does not 
cover at least six square inches (39 sq. cm.), which is the 
minimum surface area required to meet any of the remaining 
four characteristics of disfiguration.

The Board has also considered (as required by Note 4 in the 
newly revised rating criteria) whether the Veteran's service-
connected scars merit a separate evaluation for disabling 
effects other than disfigurement, such as pain, instability, 
and residuals of associated muscle or nerve injury.  At the 
Veteran's hearing, he stated that his scars are occasionally 
painful, such as when he shaves.  He did not report that his 
scars were unstable or that he experienced residuals of 
associated muscle or nerve injury.  The Board has considered 
the Veteran's statements regarding the pain, and finds that 
the pain-which appears to be minimal and infrequent-is 
adequately accounted for by the regular schedular ratings.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases-where 
the regular schedular ratings are found to be inadequate or 
impractical-so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1).  
As is the case with regular schedular ratings, the extra-
schedular evaluation must be "commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Id.  Before an 
extra-schedular evaluation may be applied, VA must make a 
threshold finding.  Specifically, it must determine that the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  First, the Board notes that the regular ratings 
provide for a higher rating for the Veteran's multiple 
periauricular cysts with residual scars but that evidence 
supporting a higher rating has not been submitted.  In 
addition, the Veteran has not shown that his service-
connected disability has required frequent periods of 
hospitalization or has produced marked interference with his 
employment.  Though the Veteran reports that the scars have 
caused him embarrassment at work (he works at a post office 
window), the Board finds that the facts of this case do not 
present a truly "exceptional or unusual disability 
picture."  In short, the disability rating previously 
assigned is not an unfair or inaccurate assessment of the 
effect the Veteran's multiple periauricular cysts with 
residual scars have on his employment.  Therefore, referral 
of the case for consideration as to whether an extra-
schedular rating should be assigned is not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's service-
connected multiple periauricular cysts with residual scars 
have been 30 percent disabling, but no more, during the 
entire applicable period here.

In arriving at these conclusions, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to an increased rating for multiple periauricular 
cysts with residual scars is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


